IN THE SUPREME COURT OF THE STATE OF IDAHO
                                Docket No. 43960


STATE OF IDAHO,                                     )
                                                    )   Boise, September 2016 Term
     Plaintiff-Respondent,                          )
                                                    )   2016 Opinion No. 130
v.                                                  )
                                                    )   Filed: November 10, 2016
JOHN PATRICK LINZE, JR.,                            )
                                                    )   Stephen W. Kenyon, Clerk
     Defendant-Appellant.                           )

________________________________________

       Appeal from the District Court of the Third Judicial District of the State
       of Idaho, Canyon County. Hon. Thomas J. Ryan, District Judge.

       The district court’s judgment and order of probation is vacated and the order
       denying Mr. Linze’s motion to suppress is reversed.

       Eric Fredericksen, Interim State Appellate Public Defender, Boise,
       attorney for appellant. Sally J. Cooley argued.

       Hon. Lawrence G. Wasden, Idaho Attorney General, Boise, attorney for
       respondent. Russell J. Spencer argued.
                            _______________________________


W. JONES, Justice
                                    I. NATURE OF THE CASE
       John Patrick Linze Jr. (“Appellant” or “Mr. Linze”) appeals his conviction for possession
of methamphetamine. He contends that the district court erred by refusing to suppress evidence
obtained by police during a traffic stop. Specifically, Mr. Linze argues that: (1) the traffic stop
was impermissibly extended in order to allow time for the drug detection dog to arrive; (2) the
traffic stop was impermissibly extended in order to allow the drug detection dog to conduct a
sweep; and (3) the alert of the drug detection dog was insufficient to establish probable cause to
search the vehicle because the dog was unreliable. Mr. Linze’s initial appeal before the Idaho
Court of Appeals resulted in his conviction being vacated. That court held that the time during
which the drug detection dog conducted its sweep of the vehicle was an impermissible extension


                                                1
of the original traffic stop. This case comes before this Court on a petition for review filed by the
State of Idaho.
                         II. FACTUAL AND PROCEDURAL BACKGROUND
       On November 25, 2013, at approximately 10:19 a.m., Officer J. Bridges of the Caldwell
Police Department (“Officer Bridges”) initiated a traffic stop in Caldwell, Idaho. The reason
given for the stop was that the vehicle had a cracked front windshield in violation of Idaho Code
section 49-902. Officer Bridges made contact with the driver of the vehicle, Rhea Monique Linze
(“Mrs. Linze”), and the passenger, Mr. Linze, and explained the purpose of the stop. After
initiating warrant checks on both Mrs. Linze and Mr. Linze, Officer Bridges called for a Canyon
County Sheriff’s Office Deputy K-9 Unit. The call for the K-9 Unit was placed at 10:28 a.m.,
approximately nine minutes after the stop was initiated. Officer Bridges testified that while the
K-9 Unit was in transit he continued to conduct the warrant checks and wrote Mrs. Linze a
citation for driving with a cracked windshield.
       Deputy Bryce Moore (“Deputy Moore”) arrived at the scene with his drug detection dog
(“Hash”) at approximately 10:38 a.m., ten minutes after he was called and nineteen minutes after
the stop was initiated. At that time, Officer Bridges stopped writing the citation and running the
warrant checks. Deputy Moore then approached Mrs. Linze and asked for consent to search her
vehicle. When she refused consent, Deputy Moore walked Hash around the exterior of the
vehicle. Hash gave a positive alert at the front of the vehicle. At trial, the State estimated, based
on speaking with Officer Bridges, that the time from Deputy Moore’s arrival to Hash’s alert was
two and a half minutes. The State conceded that during those two and a half minutes, Officer
Bridges had stopped pursuing the original purpose of the stop and was instead serving a “backup
function” to Deputy Moore.
       Following Hash’s alert, both officers searched the interior of the vehicle. Deputy Moore
visually located a glass pipe with white crystal residue in the passenger door panel armrest. After
retrieving the pipe, Officer Bridges informed Mr. and Mrs. Linze of their Miranda rights. Mr.
Linze admitted to ownership of the pipe and admitted that he used it to consume
methamphetamine.
       Before the district court, Mr. Linze moved to suppress all physical evidence, testimony,
lab reports, photos, documents, and incriminating statements resulting from the search of Mrs.
Linze’s vehicle. A hearing on the motion to suppress was held on April 28, 2014.


                                                  2
       At the hearing, Officer Bridges testified that he did not delay the traffic stop while
waiting for the K–9 Unit to arrive. He testified that the stop took twenty minutes because: “I was
thorough. On warrant checks I ran both through the computer. And my handwriting is very
sloppy, so I take my time when I write my tickets. . . . If I would have finished early, I would
have called off the canine.” Officer Bridges further testified that while Deputy Moore conducted
the dog sweep, he stepped out of his car and provided “cover.” “It’s for his safety,” Officer
Bridges explained. “He’s not paying attention to his surroundings when he’s doing his canine
sweep, so I just make sure that I watch and nobody comes and tries to do us harm.”
       Following the hearing, the district court denied Mr. Linze’s motion to suppress. It held as
follows: (1) “Officer Bridges had a reasonable articulable suspicion that the vehicle had a
cracked front windshield and was being driven contrary to traffic laws”; (2) “the length of the
investigatory detention was not unlawfully extended from the time of the initial stop to the time
Corporal Moore’s canine gave a positive alert on the vehicle”; and (3) “the canine alert gave
officers probable cause to search the interior of the vehicle.”
       On appeal, the Idaho Court of Appeals overturned the district court’s denial of the motion
to suppress. The State petitioned this Court for review.
                                      III. ISSUES ON APPEAL
1.     Did the district court err in determining that Officer Bridges’ actions did not unlawfully
       extend the traffic stop such that Mr. Linze’s Fourth Amendment rights were violated?
2.     Did the district court err in determining that Officer Bridges and Deputy Moore had
       probable cause to search Mrs. Linze’s vehicle?
                                    IV. STANDARD OF REVIEW
              The Court reviews the denial of a motion to suppress using a bifurcated
       standard. State v. Purdum, 147 Idaho 206, 207, 207 P.3d 182, 183 (2009). “This
       Court will accept the trial court's findings of fact unless they are clearly
       erroneous.” Id. “However, this Court may freely review the trial court's
       application of constitutional principles in light of the facts found.” Id.
State v. Svelmoe, 160 Idaho 327, 330, 372 P.3d 382, 385 (2016).
                                           V. ANALYSIS
A.     The traffic stop was impermissibly extended in violation of Mr. Linze’s Fourth
       Amendment rights.
       The Fourth Amendment of the United States Constitution provides that “[t]he right of the
people to be secure in their persons, houses, papers, and effects, against unreasonable searches
and seizures, shall not be violated.” U.S. Const. amend. IV. The stop of a vehicle by law

                                                  3
enforcement constitutes a seizure of its occupants to which the Fourth Amendment applies.
Delaware v. Prouse, 440 U.S. 648, 653 (1979). The seizure of a vehicle’s occupants in order to
investigate a traffic violation is a “reasonable seizure” under the Fourth Amendment so long as
the seizing officer had reasonable suspicion that a violation had occurred. See Rodriguez v. U.S.,
135 S. Ct. 1609, 1614 (2015) (“A seizure for a traffic violation justifies a police investigation of
that violation.”). However, “[b]ecause addressing the infraction is the purpose of the stop, it may
‘last no longer than is necessary to effectuate that purpose.’” Id. (quoting Illinois v.
Caballes, 543 U.S., 405, 407 (2005)). “Authority for the seizure thus ends when tasks tied to the
traffic infraction are—or reasonably should have been—completed.” Id.
       Here, we have a case in which a police officer had probable cause because Mrs. Linze
was driving with a cracked windshield, which constitutes a traffic violation. It follows that the
initial seizure was reasonable under the Fourth Amendment. The pertinent question before this
Court is whether or not the seizure remained reasonable under the Fourth Amendment once
Officer Bridges abandoned the purpose of the seizure in order to aid in a search for contraband.
We hold that it did not.
       This Court’s holding is guided by the United States Supreme Court’s decision in
Rodriguez. 135 S. Ct. at 1613. In Rodriguez, a Nebraska K-9 officer pulled a vehicle over after
observing it veer onto the shoulder of the highway. Id. After calling for a second officer, the K-9
officer finished running a records check and wrote a warning ticket to the driver of the vehicle.
Id. The officer gave the driver the warning ticket, but did not allow him to leave. Id. Instead, the
officer instructed the driver to wait for the second officer to arrive. Id. After roughly six minutes,
the second officer arrived, at which time the two officers conducted a drug dog sweep. Id. The
dog alerted, and methamphetamine was located in the vehicle. Id.
       The United States Supreme Court framed the question before it as “whether police
routinely may extend an otherwise-completed traffic stop, absent reasonable suspicion, in order
to conduct a dog sniff.” Id. at 1614. However, the United States Supreme Court did not restrict
its analysis to cases in which the underlying purpose of the traffic stop was completed prior to a
drug dog sweep. Id. Instead, the United States Supreme Court reached a much broader holding:
“a police stop exceeding the time needed to handle the matter for which the stop was made
violates the Constitution’s shield against unreasonable seizures.” Id. This rule is both broad and
inflexible. It applies to all extensions of traffic stops including those that could reasonably be

                                                  4
considered de minimis. Id. at 1615–16 (rejecting the application of a de minimis exception
previously adopted by the Eighth Circuit).
       The parties before this Court have suggested two competing interpretations of the United
States Supreme Court’s holding in Rodriguez. The State suggests that Rodriguez allows a seizing
officer to deviate from the purpose of a traffic stop up until the time at which the stop should
have been reasonably completed. In other words, for each traffic stop there is an objective
amount of time within which that stop should reasonably be completed and any unrelated action
taken by an officer within that amount of time does not violate the seized parties’ Fourth
Amendment rights.
       Conversely, Mr. Linze reasons that a deviation from the original purpose of a traffic stop
will inevitably lengthen the time needed to complete the original purpose of the seizure, and,
accordingly, will result in a stop that “exceed[s] the time needed to handle the matter for which
the stop was made.” Under Mr. Linze’s suggested interpretation, the timing of an officer’s
departure from the original purpose of the seizure is irrelevant, it only matters that the officer
departed from that purpose.
       We hold that Mr. Linze’s interpretation of Rodriguez is correct. The United States
Supreme Court has plainly established that a traffic stop is a seizure, but it is not an unreasonable
seizure under the Fourth Amendment so long as there is a reasonable suspicion that the vehicle is
being driven contrary to traffic laws. United States v. Cortez, 449 U.S. 411, 417 (1981). The stop
remains a reasonable seizure while the officer diligently pursues the purpose of the stop, to
which that reasonable suspicion is related. However, should the officer abandon the purpose of
the stop, the officer no longer has that original reasonable suspicion supporting his actions.
Indeed, when an officer abandons his or her original purpose, the officer has for all intents and
purposes initiated a new seizure with a new purpose; one which requires its own reasonableness
under the Fourth Amendment. This new seizure cannot piggy-back on the reasonableness of the
original seizure. In other words, unless some new reasonable suspicion or probable cause arises
to justify the seizure’s new purpose, a seized party’s Fourth Amendment rights are violated when
the original purpose of the stop is abandoned (unless that abandonment falls within some
established exception).
       Further enforcing the merits of Mr. Linze’s interpretation of Rodriguez is the fact that the
State’s proposed interpretation cannot be reconciled with the United States Supreme Court’s

                                                 5
analysis. In Rodriguez, the United States Supreme Court explicitly rejected an argument
advanced by the Government that “by completing all traffic-related tasks expeditiously, an
officer can earn bonus time to pursue an unrelated criminal investigation.” 135 S.Ct at 1616. The
gist of this argument was that because there is a set “reasonable” amount of time for each stop,
any officer who completes his or her duties under that amount of time can pursue unrelated
investigations. In rejecting this argument, the United States Supreme Court noted that “an officer
always has to be reasonably diligent.” Id. The United States Supreme Court reasoned that “[i]f
an officer can complete traffic based inquiries expeditiously, then that is the amount of time
reasonably required to complete the stop’s mission.” Id. (internal citations omitted). The United
States Supreme Court concluded that “the critical question, then, is not whether the dog sniff
occurs before or after the officer issues a ticket . . . but whether conducting the sniff ‘prolongs’—
i.e., adds time to—‘the stop’” Id. The United States Supreme Court’s intention in Rodriguez is
thus made clear. The rule isn’t concerned with when the officer deviates from the original
purpose of the traffic stop, it is concerned with the fact that the officer deviates from the original
purpose of the stop at all.1 The State’s interpretation of Rodriguez violates the United States
Supreme Court’s underlying conclusion that “an officer always has to be reasonably diligent.”
Id.
         In sum, we hold that by delaying the traffic stop for two and a half minutes while
performing a back-up function for a drug dog sweep, Officer Bridges violated the Fourth
Amendment rights of Mr. and Mrs. Linze.2
B.       This Court need not address whether Officer Bridges and Deputy Moore had
         probable cause to search Mrs. Linze’s vehicle.
         Because we have concluded that Mr. Linze’s Fourth Amendment rights were violated
during the drug dog sniff, we need not address whether or not that sniff properly established
probable cause.
                                                     VI. CONCLUSION
         We vacate the district court’s judgment and order of probation, and reverse the order
denying Mr. Linze’s motion to suppress.
1
  The United States Supreme Court is careful to couch its opinion in the “adds time to” framework. It does this in
order to allow for dog sniffs that do not add time to the stop (i.e., dog sniffs in which one officer continues to pursue
the original objectives of the stop while a second officer conducts a dog sniff).
2
 While such a brief period of time could reasonably be considered de minimis, the United States Supreme Court was
clear in Rodriguez that de minimis exceptions are no longer available.

                                                           6
Chief Justice J. JONES, Justices EISMANN, BURDICK and HORTON, CONCUR.




                                7